 1                                  NOT FOR PUBLICATION
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                           FOR THE DISTRICT OF ARIZONA
 8
 9   Jose Dominguez-Rojas,                            No. CV-16-02179-PHX-SRB(BSB)
                                                          CR-06-00381-PHX-SRB
10                 Movant/Defendant                   ORDER
11   v.
12   United States of America,
13                 Respondent/Plaintiff.
14
15         Movant/Defendant, Jose Dominguez-Rojas, pled guilty to Possession of a Firearm
16   in Connection with a Crime of Violence and was sentenced to 84 months in prison on June
17   18, 2009. He filed a pro se Motion to Vacate on June 30, 2016 based on the Supreme
18   Court’s ruling in Johnson v. United States, 135 S. Ct. 2551 (2015). Counsel was appointed,
19   an Amended Motion was filed on September 12, 2016 and the now pending Second
20   Amended Motion to Vacate, Set Aside, or Correct Sentence Under 28 USC § 2255 was
21   filed on January 5, 2017. The case was then stayed pending the Supreme Court’s decision
22   in Sessions v. Dimaya, 138 S. Ct. 1204 (2018). After the Supreme Court issued its decision
23   in Dimaya, the Government filed its Response arguing that Movant’s Motion is untimely
24   because it was not filed within one year of his conviction as required by 28 U.S.C. §
25   2255(f).
26         The Magistrate Judge issued her Report and Recommendation on December 19,
27   2018 concluding that the Ninth Circuit’s opinion in United States v. Blackstone, 903 F.3d
28   1120 (9th Cir. 2018) controls and compels the conclusion that Movant’s Motion is untimely
 1   because it was filed more than one year after Movant’s conviction became final. The
 2   Magistrate Judge recommended that Movant’s Motion be denied as untimely and that a
 3   Certificate of Appealability also be denied. Movant filed timely written objections on
 4   December 19, 2018. The Government responded on January 9, 2019.
 5          Movant’s argument that his Motion is timely depends on whether the one year
 6   statute of limitations from the date his conviction became final in 28 U.S.C. § 2255(f)(1)
 7   applies or whether Movant had one year from “the date on which the right asserted was
 8   initially recognized by the Supreme Court, if that right has been newly recognized by the
 9   Supreme Court and made retroactively applicable to cases on collateral review” as
10   provided in 28 U.S.C. § 2255(f)(3). If § 2255(f)(1) applies the Magistrate Judge correctly
11   concluded that Blackstone foreclosed Movant’s timeliness argument. In Blackstone, the
12   defendant argued, as Movant does here, that the residual clause in 28 U.S.C. § 924(c) was
13   void for vagueness in light of Johnson. Blackstone held that Johnson did not recognize
14   that the § 924(c) residual clause was void for vagueness and, therefore, did not announce a
15   new right made retroactive to cases on collateral review. Blackstone’s motion was
16   therefore untimely because it was not filed within a year of the date his conviction became
17   final. Following the holding in Blackstone, the Magistrate Judge found that § 2255(f)(3)
18   did not apply “because the Supreme Court has not recognized the right [Movant] seeks to
19   assert – that § 924(c)’s ‘residual clause’ is unconstitutionally vague.” (Doc. 21,
20   R. & R. at 7.)
21          In his Objections, Movant recognizes that this Court is bound by Blackstone but
22   nevertheless requests that the Court reject the Magistrate Judge’s recommendation to deny
23   his motion as untimely. The Government’s Response argues that, because the Court is
24   bound by Blackstone, Movant’s motion must be denied. Movant also requests that, because
25   a Petition for Rehearing is pending in Blackstone and the Court of Appeals has required
26   the Government to file a response, a Certificate of Appealability should be granted. The
27   Government’s Response states that it takes no position on the certification of an appeal.
28          This Court is bound by the holding in Blackstone. That holding compels the


                                                 -2-
 1   conclusion that Movant’s motion is untimely.
 2         IT IS ORDERED overruling Movant’s Objections to the Report and
 3   Recommendation of the Magistrate Judge.
 4         IT IS FURTHER ORDERED adopting the Report and Recommendation of the
 5   Magistrate Judge as the Order of this Court. (Doc. 21)
 6         IT IS FURTHER ORDERED denying Movant’s Second Amended Motion to
 7   Vacate, Set Aside, or Correct Sentence Under 28 U.S.C. § 2255 as untimely. (Doc. 7)
 8         IT IS FURTHER ORDERED granting a Certificate of Appealability because the
 9   opinion in Blackstone is not yet final. Had the Mandate issued in Blackstone a Certificate
10   of Appealability would have been denied.
11         IT IS FURTHER ORDERED directing the Clerk to enter judgment accordingly.
12
13                Dated this 22nd day of January, 2019.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -3-
